185 F.2d 1020
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.DANIEL HAMM DRAYAGE COMPANY, Inc., Respondent.
No. 13186.
United States Court of Appeals Fifth Circuit.
January 22, 1951.

Petition for Enforcement of an Order of the National Labor Relations Board, sitting at Washington, D. C.
Clarence D. Musser, Atty., Atlanta, Ga., A. Norman Somers, Asst. General Counsel, David P. Findling, Associate General Counsel, National Labor Relations Board, Washington, D. C., for petitioner.
John A. Caddell, Decatur, Ala., for respondent.
John D. Higgins, Birmingham, Ala., amicus curiae, United Brotherhood of Carpenters and Joiners of America.
Before HOLMES, BORAH and RUSSELL, Circuit Judges.
PER CURIAM.


1
It is considered by the Court, and so ordered, that the petition to enforce the order of the Board be, and the same hereby is, granted.